 Case 5:20-cv-00782-TJH-KS Document 32 Filed 06/19/20 Page 1 of 1 Page ID #:788



 1                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8
 9
10
                      UNITED STATES DISTRICT COURT
11                   CENTRAL DISTRICT OF CALIFORNIA
12
13   EFRAIN MANZO TORO,                      No. CV 20-782-TJH (KSx)
             Petitioner,
14                                           ORDER DISMISSING
15        v.                                 ACTION
16   CHAD T. WOLF, Acting Secretary
17   of Homeland Security, et al.,
18             Respondents.

        Pursuant to petitioner’s notice of voluntary dismissal (ECF No. 30) and
19

     by stipulation of the parties (ECF No. 31), this action is dismissed without
20

     prejudice.
21
22
23      IT IS SO ORDERED.
24
25   DATED: June 19, 2020
26                                       TERRY J. HATTER, JR.
27                                       SENIOR UNITED STATES DISTRICT JUDGE

28
